Citation Nr: 1219293	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on May 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from January 1975 to June 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision in which the Department of Veterans Affairs (VA) VA Medical Center in Muskogee, Oklahoma denied reimbursement of unauthorized private medical expenses incurred on May 29, 2008, at Hillcrest Medical Center in Tulsa, Oklahoma.

The Board notes that, on his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for October 9, 2009, but the Veteran failed to appear for the hearing and, to date, has not requested another one.  Consequently, the Board finds that it has complied with its due process obligation to afford the Veteran an opportunity for a hearing.  No further action need be taken on this matter.

FINDINGS OF FACT

1.  The Veteran was seen in the emergency room at Hillcrest Medical Center in Tulsa, Oklahoma, on May 29, 2008, for severe low back pain that radiated down his left leg.

2.  The medical care that the Veteran received on May 29, 2008, was not preauthorized by VA.

3.  Resolving reasonable doubt in the Veteran's favor, he could have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his health.  

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on May 29, 2008, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is herein granting payment or reimbursement of unauthorized medical expenses incurred on May 29, 2008-a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify and assist is necessary.

The Veteran seeks reimbursement for the costs of private emergency room medical care at Hillcrest Medical Center in Tulsa, Oklahoma, received on May 29, 2008, for severe low back pain that was radiating into his left lower extremity.  At that time, he was service-connected for bilateral hearing loss (0%) and tinnitus (10%).  

VA treatment records indicate that the Veteran called the VA Medical Center in Muskogee, Oklahoma, at 8:15 a.m. on May 29, 2008 to complain of extreme back pain with pain shooting out from the location of the pain.  He stated that his Lortab was not helping with the pain and that he was breaking out in sweats due to the excessive pain.  The author of the note indicates she spoke with the Veteran's nurse who advised her to tell the Veteran to go to the emergency room in case it was more than a pinched nerve.  The author informed the Veteran to go to the emergency room since there were no appointments for today at the nurse's advice.  See Administrative Note dated May 29, 2008.  

Private medical records from Hillcrest Medical Center in Tulsa, Oklahoma indicate that the Veteran was then seen on the morning of May 29, 2008, when he explained that he had picked up an air compressor approximately two days earlier and began experiencing low back pain radiating down his left leg to the foot.  The triage note indicates the Veteran walked in reporting a sudden onset of lower lumbar back pain.  Nursing examination demonstrated tenderness, spasm, and limitation of motion of the lumbar spine.  Lumbar spine X-rays showed status post L5-S1 posterior fusion and no acute findings.  A physical examination of his back was normal, with no tenderness, spasm or limitation of motion.  However, straight leg raise was positive on the left.  Neurologic examination was normal except for decreased sensation in the left lateral lower leg.  The impression was lumbar strain with left lower extremity radiculopathy.  He was advised to see his primary care physician as soon as possible but to return to the emergency room if there was any worsening.  
Subsequent VA treatment records show that the Veteran was seen in the VA Medical Center emergency room at the Muskogee VA Medical Center on June 2, 2008, for complaints of hip pain radiating down his left lower extremity since the previous Wednesday (which the Board notes is May 28, 2008) after lifting a compressor up stairs.  The physician's note indicates the Veteran's report of having injured his back five days before (i.e., Wednesday, May 28, 2008) while lifting a compressor and having pain on his low back radiating down his left buttock and into his front thigh, and that his left foot was numb.  The Veteran reported that he was seen at Hillcrest in Tulsa on Thursday (i.e., May 29, 2008) and that X-rays taken of his spine revealed that nothing was broken.  He reported that he continued to have severe pain 10/10 and had not slept in several nights.  On physical examination, there was tenderness over the left buttock but no swelling or erythema noted.  The assessment was low back pain with radiculopathy.  He was given a shot of Demerol for his pain.  He was also prescribed Lortab 7.5 mg and Flexeril as needed.  A CT scan was ordered, and he was instructed to follow up with his primary care physician in two weeks.  A June 13, 2008 Primary Care note indicates that the Veteran continued to have pain mostly in his left sacroiliac area that radiated to his hip and down his leg with mild muscle spasm.  He was told to continue his current medications and was given additional medication.  He was also advised to continue moist heat and hot showers, and to avoid lifting heavy weight.  A back brace was recommended.

Based on the May 29, 2008 VA Administrative Note, the Veteran was clearly advised by his VA nurse to go to the emergency room. Such action, however, does not mean that the private medical expenses relating to that medical treatment were preauthorized because, as discussed below, VA had no legal authority to contract for emergency hospital care for him because he did not meet the requirements set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 for fee-basis care.

With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care. 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of:  1) a service-connected disability; 2) a disability for which a veteran was discharged or released from the active military, naval, or air service; 3) a disability of a veteran who has a total disability permanent in nature from a service-connected disability; 4) a disability associated with and held to be aggravating a service-connected disability; or 5) a disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

The Board finds in the present case that VA did not have legal authority to authorize the emergency hospital care sought by the Veteran on May 29, 2008, because he was not eligible for care under 38 U.S.C.A. § 1703(a)(1) and 38 C.F.R. § 17.52(a)(1).  As previously discussed, the Veteran sought emergency treatment for low back pain with a history of back surgery, which is a nonservice-connected disability.  His discharge diagnosis was lumbar strain with radiculopathy.  

It is clear from the claims file that the private emergency room treatment that the Veteran received in May 2008 was for neither a service-connected disability nor a disability for which he was discharged or released from active service.  The record in the Veteran's claims file does not indicate that he was discharged or released from service due to a disability, and his only service-connected disabilities are bilateral hearing loss and tinnitus.  

Furthermore, the treatment was not for a disability that was associated with, and aggravating, a service-connected disability.  There is absolutely no evidence to demonstrate that the Veteran's acute episode of low back pain with radiculopathy in any way was aggravating his service-connected hearing loss and tinnitus thereby requiring the need for emergency medical treatment.  

In addition, the Veteran's claims file shows that he is not rated as permanently and totally disabled due to service-connected disability.  His service-connected hearing loss is rated as 0 percent disabling and his tinnitus as 10 percent disabling.  Finally, there is no evidence to establish that he was participating in a program of Vocational Rehabilitation at that time.  

Consequently, the Board finds that the criteria for eligibility for fee-basis care set forth in 38 U.S.C.A. § 1703(a)(1) and 38 C.F.R. § 17.52(a)(1) are not met in this case.  Thus, the Veteran was not eligible for preauthorized non-VA medical care under this basis.  

In addition, the Board notes that the VA nurse's advice was that the Veteran go to the emergency room in case his low back pain was more than just a pinched nerve.  The Board does not construe this as authorization to go to a private emergency room rather as simply advice that the Veteran seek treatment at an emergency room, which just as likely meant at a VA emergency room as it meant at a private emergency room.  The Veteran stated in his Notice of Disagreement that he was unable to get to the emergency room at the Muskogee VA Medical Center because he did not have the money to get there as it is 100 miles away.  Instead, he was able to borrow $20 from a friend in order to make it to Tulsa to the emergency room at Hillcrest Medical Center.  Nevertheless, the Veteran's inability to make it to the emergency room at the VA Medical Center due to monetary constraints does not convert the nurse's advice into authorization to go to a private emergency room.  

Finally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the Veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  A veteran being examined in a VA facility in an emergency situation is considered to be receiving VA care; however, a telephone call from the veteran or even from ambulance attendants requesting the veteran's admission, does not bring a veteran within the ambit of 38 U.S.C.A. § 7103(a)(3) and 38 C.F.R. § 17.52(a)(3).  Furthermore, merely calling a Department facility to request admission or care is not the equivalent of receiving services in a VA facility.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  Here, the Veteran was not receiving medical care at VA at the time of the need for emergency care arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency room care that the Veteran received because he was not eligible for fee-basis care.  Furthermore, because there was no legal authority to contract for such care, no VA official could have legally authorized the contract care.  Id.  Consequently, the Board concludes that the advice of the Veteran's nurse that he seek care at the emergency room was not an authorization (or contract) for emergency room treatment at a private medical care facility.  The Board must find, therefore, that the medical expenses incurred in obtaining emergency room treatment on May 29, 2008, at Hillcrest Medical Center were unauthorized.

As for payment or reimbursement of unauthorized medical expenses, Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions - 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Furthermore, effective January 20, 2012, VA revised its regulations concerning emergency hospital care and medical services provided to eligible veterans at non-VA facilities as required by section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008.  See 76 Fed. Reg. 70,067-71 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002).  These changes will be discussed in further detail below.

Initially, the Board notes that entitlement to payment or reimbursement of the unauthorized medical expenses incurred by the Veteran in May 2008 is not available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728(a), reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered: (a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and (b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, (c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70,067-71 (Dec. 21, 2011).  The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

As is clear, 38 U.S.C.A. § 1728(a)(2) requires that the Veteran meet the same criteria as under 38 U.S.C.A. § 1703(a)(1) in order to be eligible for payment or reimbursement of unauthorized medical expenses, which were discussed above and found not to be met.  Thus, the Board must find that payment or reimbursement of the unauthorized medical expenses incurred in May 2008 is not authorized under 38 U.S.C.A. § 1728.  

The Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  Revisions were made to 38 U.S.C.A. § 1725 by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008), which was enacted in October 2008.  As previously mentioned, VA regulations relating to the Veterans' Mental Health and Other Care Improvements Act of 2008 were effective January 20, 2012.  See 76 Fed. Reg. 70,067-71 (Dec. 21, 2011).

Based upon the revised laws and regulations, to be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand
would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an
ambulance and the ambulance personnel determined the nearest
available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 as amended by 76 Fed. Reg. 70,067-71 (Dec. 21, 2011).  

The Board notes that the VA Medical Center originally denied the Veteran's claim because they essentially found that a medical emergency did not exist.  In the present case, the Board finds that the evidence establishes that the Veteran was in severe pain due to an acute exacerbation of his low back disability caused by his lifting an air compressor on May 28, 2008.  At 8:15 am the next morning (within 24 hours after the injury), the Veteran called the VA Medical Center in Muskogee seeking treatment for "extreme back pain with pain shooting out from the location of the pain."  He reported "breaking out in sweats due to the excessive pain."  It is clear from the Administrative Note that he was not able to get in to see his regular physician as there were no appointments for that day.  Furthermore, it is clear that he was advised to seek emergency treatment by his nurse in case it was "more than a pinched nerve."  

The standard of what constitutes an emergency is met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  In the present case, the Veteran had a back injury that was causing him "extreme" pain as reported by the Veteran.  Thus, he was experiencing an emergency medical condition manifested by acute symptoms of sufficient severity.  Furthermore, he was advised by his nurse at the VA Medical Center to seek treatment at an emergency room.  The Board acknowledges that normally back pain would not be considered an emergency medical condition.  In this case, however, given the severity of the pain reported by the Veteran and the advice of his VA nurse to seek emergency treatment, the Board resolves reasonable doubt that the Veteran, as a prudent layperson, would have expected that a delay in treatment could have been hazardous to his health.  Consequently, this criteria for reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are met.  

The Board also finds that the other criteria for reimbursement of private medical expenses under 38 U.S.C.A. § 1725 and its implementing regulations are met.  The emergency services were provided in a hospital emergency department.  The Veteran was seen at the emergency room at Hillcrest Medical Center.

A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  The Muskogee VA Medical Center is about 100 miles away from the Veteran.  This is the closest VA medical facility with an emergency room to the Veteran.  Thus, the Board finds that there was not a VA or other Federal facility/provider feasibly available.  It would not be reasonable to expect the Veteran to drive 100 miles with extreme low back pain to seek emergency medical care.

As for whether there was additional treatment beyond the emergency, as the Veteran's treatment was in May 2008 prior to any changes to either the statute or the regulation, it is unclear whether the changes are applicable to the Veteran's claim.  Nevertheless, there was no private medical care beyond the initial emergency evaluation and treatment for the Veteran's extreme low back pain.  Thus, the applicability of this provision or its removal from the regulation is moot.

Furthermore, at the time of treatment, the Veteran was enrolled in the VA health care system and had received medical service within the 24-month period preceding the furnishing of such emergency.  The Board acknowledges that there is not any specific evidence to indicate the Veteran was treated at the VA within 24 months prior to May 29, 2008; however, the Board notes that a June 13, 2008, Primary Care note indicates that the Veteran's height was last observed on May 3, 2007, which is within the 24-month period.  In addition, given that the Veteran had a nurse he particularly saw as indicated in the Administrative Note on May 29, 2008, this is suggestive that the Veteran obtains regular treatment at the VA Medical Center in Muskogee.  Consequently, the Board will find that he had received medical services within the 24-month period preceding May 29, 2008.

In addition, the Board finds that the Veteran is financially liable to Hillcrest Medical Center for the treatment received on May 29, 2008, and that he has no coverage under a health-plan contract for payment or reimbursement for the emergency room treatment he received on that date.  The Board also finds that the condition treated for on May 29, 2008, was not caused by an accident or work related injury for which the Veteran has other remedies reasonably available for payment by a third party.  Finally, as previously discussed, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

For the foregoing reasons, the Board finds that payment or reimbursement for the unauthorized medical expenses in the amount of $890.05 incurred on May 29, 2008, at Hillcrest Medical Center is authorized under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  


ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on May 29, 2008 in the amount of $890.05 is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


